DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Algotsson et al. (USPN 9,829,976).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
	Regarding claim 18, Algotsson discloses a method for determining a correspondence between a gaze direction and an environment around a wearable device, wherein the wearable device comprises an eye tracking device and an outward facing image sensor (see abstract), and wherein the method comprises:
receiving input data comprising a predefined image; receiving dynamic area content information (see col 14:27-38, a predefined image with dynamic areas marked);
10receiving a scene image from the outward facing image sensor (see step 220 of fig 2 and corresponding text, receiving a scene image from an outward facing imaging sensor);
determining, with at least the eye tracking device, a gaze direction of a wearer of the wearable device at a point in time corresponding to when the scene image was captured by the outward facing image sensor (see step 230 of fig 2 and corresponding text, determining a gaze direction at a point in time corresponding to when the scene image was captured);
determining, based at least in part on the input data, that the scene image includes at 15least a remaining portion of the predefined image, wherein the remaining portion of the predefined image does not include the dynamic area content information (see col 14:27-38, the dynamic areas excluded from processing);
determining a position of the remaining portion of the predefined image in the scene image; determining, based on the at least the gaze direction and the position, a gaze point 20on the predefined image (see step 250 and corresponding text, determining 
	Regarding claim 19, Algotsson further discloses determining a confidence value representing the probability that the gaze direction of a wearer is directed towards the predefined image (see step 450 and fig 4 and corresponding text, confidence value).
Regarding claim 20, Algotsson further discloses 25determining the confidence value is based on the remaining portion of the predefined image (see col 14:27-38, the dynamic areas excluded from processing).  
Regarding claim 21, Algotsson further discloses determining the confidence value is based on one or more of: 3D information about the real world captured in the scene image, levelness of motion-blur in the scene image (see col 8:4-54, based on 3D information).
	Regarding claim 22, Algotsson further discloses wherein the input data comprises:  5a manually mapped area of the predefined image (see col 6:13-39, manually mapped area of the predefined image).
Regarding claim 23, Algotsson further discloses a manually identified presence of the predefined image in the scene image (see col 6:13-39, manually identified presence of the predefined image in the scene image).
Regarding claim 24, Algotsson further discloses wherein the input data comprises: a plurality of identified instances of the predefined image in video received from the outward facing image sensor (see col 6:40-47, instances of the predefined image in a video from the image sensor).
claims 25-34, Algotsson discloses everything claimed as applied above (see rejection of claims 18-22 and fig 5).

Claims 18-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Algotsson et al. (USPN 10,114,459), hereinafter referenced as Algotsson2.
Algotsson2 is a continuation of Algotsson (USPN 9,829,976), and provide the same specification. Therefore, claims 18-34 are rejected in view of portions of Algotsson2 that correspond to the portions of Algotsson recited above in the 102(a)(2) rejection in view of Algotsson.

Claims 18-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Algotsson et al. (USPN 10,228,763), hereinafter referenced as Algotsson3.
Algotsson3 is a continuation of Algotsson2, which is a continuation of Algotsson (USPN 9,829,976), and provide the same specification. Therefore, claims 18-34 are rejected under 35 U.S.C. 102(a)(2) in view of portions of Algotsson3 that correspond to the portions of Algotsson recited above in the 102(a)(2) rejection in view of Algotsson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 24, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Neven (USPAPN 2012/0290401) in view of Hato (USPAPN 2017/0169595).
Regarding claim 18, Neven discloses a method for determining a correspondence between a gaze direction and an environment around a wearable device, wherein the wearable device comprises an eye tracking device and an outward facing image sensor (see para [2], [20], and fig 1, eyeglasses that determines a correlation between a gaze direction of a user and a scene around the user, wherein the eyeglasses include a gaze tracking camera and a forward facing camera), and wherein the method comprises:
receiving input data (see para [44], performing an image recognition inherently discloses having a database of image features of known objects available);
10receiving a scene image from the outward facing image sensor (see para [20] and [22], receiving a scene image from the forward facing camera at a particular time);
determining, with at least the eye tracking device, a gaze direction of a wearer of the wearable device at a point in time corresponding to when the scene image was captured by the outward facing image sensor (see para [21] and [22], determining, with a gaze tracking camera, a gaze direction of a user at the particular time);
determining, based at least in part on the input data, that the scene image includes at 15least a remaining portion of the predefined image (see para [21], [22], and [44], determining, based on the image features of known objects, that the scene image includes a known object);

	However, Neven does not disclose: receiving input data comprising a predefined image; receiving dynamic area content information; wherein the remaining portion of the predefined image does not include the dynamic area content information.
	In a similar field of endeavor of a wearable augmented reality device for augmented reality, Hato discloses:
receiving input data comprising a predefined image (see para [142] and fig 10, learning image features of an object to perform image recognition (i.e., by object identification unit 122 of fig 10) inherently discloses providing an image of the object to learn the image features from);
receiving dynamic area content information (see para [84], [85], and fig 4 and 10, receiving unusable area information 193 of a dynamic display area 390);
wherein the remaining portion of the predefined image does not include the dynamic area content information (see para [84], [85], and fig 4 and 10, remaining bezel area does not include the dynamic display area 390).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neven with Hato, and determine whether a user is gazing at a recognized object, as disclosed by Neven, wherein the recognition is based on learned image features, as disclosed by Hato, and further a 
	Regarding claim 24, Neven further discloses wherein the input data comprises: a plurality of identified instances of the predefined image in video received from the outward facing image sensor (see para [39], the known object has been tracked).
	Regarding claims 25 and 30, Neven and Hato disclose everything claimed as applied above (see rejection of claim 18 and Neven fig 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 22-25, 29, 30, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 13-15, and 18-20 of Lovtjärn et al. (USPN 9,870,051). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 18, Lovtjärn discloses a method for determining a correspondence between a gaze direction and an environment around a wearable 
receiving input data comprising a predefined image; receiving dynamic area content information (see Lovtjärn claim 1, “receiving an input parameter comprising a predefined image and dynamic area data identifying at least one dynamic area within the predefined image”);
10receiving a scene image from the outward facing image sensor (see Lovtjärn claim 1 , “receiving a scene image from the outward facing image sensor”);
determining, with at least the eye tracking device, a gaze direction of a wearer of the wearable device at a point in time corresponding to when the scene image was captured by the outward facing image sensor (see Lovtjärn claim 1, “determining, with at least the eye tracking device, a gaze direction of a wearer of the wearable device at a point in time corresponding to when the scene image was captured by the outward facing image sensor”);
determining, based at least in part on the input data, that the scene image includes at 15least a remaining portion of the predefined image, wherein the remaining portion of the predefined image does not include the dynamic area content information (see Lovtjärn claim 1, “determining, based at least in part on the input parameter, that the scene image includes at least a remaining portion of the predefined image, wherein 
determining a position of the remaining portion of the predefined image in the scene image (see Lovtjärn claim 1, “determining a position of the remaining portion in the scene image”);
determining, based on the at least the gaze direction and the position, a gaze point 20on the predefined image (see Lovtjärn claim 1, “determining, based on the at least the gaze direction and the position, a gaze point on the predefined image”).
Subject matter of claims 22-25, 29, 30, and 34 can also be found in Lovtjärn claims 5-9, 13-15, and 18-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Soo Jin Park/Primary Examiner, Art Unit 2668